Name: Commission Regulation (EEC) No 3308/88 of 25 October 1988 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10 . 88 No L 293/43Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3308/88 of 25 October 1988 fixing the sluice-gate prices and levies for poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price has been fixed, changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, Commission Regulation (EEC) No 631 /86 (6) on the application of import levies on products from Portugal suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3907/87 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 *&gt;f 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3986/87 (4) ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 2083/88 0, last fixed for the period 1 August to 31 October 1988 , they must be fixed anew for the period 1 November 1988 to 31 January 1989 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 May to 30 September 1988 : HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto. 2. Provided that, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90 , 1602 31 , 1602 39 19, 1602 39 30 and 1 602 39 90 in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 November 1988 to 31 January 1989 ; Article 2 , This Regulation shall enter into force on 1 November 1988 . (') OJ No L 282, 1 . 11 . 1975, p. //. (2) OJ No L 370 , 30 . 12. 1987, p. 14. (3) OJ No L 282, 1 . 11 . 1975, p. 84 . ") OJ No L 376, 31 . 12. 1987, p. 7 . n OJ No L 183, 14 . 7 . 1988 , p. 14. ( «) OJ No L 60, 1 . 3 . 1986, p. 11 . No L 293/44 Official Journal of the European Communities 27. 10 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 1988 . i For the Commission Frans ANDRIESSEN Vice-President 27. 10 . 88 Official Journal of the European Communities No L 293/45 ANNEX to the Commission Regulation of 25 October 1988 fixing the sluice-gate prices and levies for poultrymeat CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 units ECU/ 100 units % 0105 11 00 23,27 5,96  0105 19 10 101,80 19,77  0105 19 90 23,27 5,96  ECU/ 100 kg ECU/ 100 kg 0105 91 00 79,95 25,26  v 0105 99 10 93,15 37,25  0105 99 20 118,75 37,44  0105 99 30 106,70 28,24   0105 99 50 124,44 39,10  0207 10 11 100,44 31,74  0207 10 15 114,21 36,09  0207 10 19 124,44 39,32  0207 10 31 152,43 40,34  0207 10 39 167,08 44,21  0207 10 51 109,59 43,83  0207 10 55 133,07 53,22  0207 10 59 147,86 59,13  0207 10 71 169,64 53,48  0207 10 79 161,28 56,79  0207 10 90 177,77 55,86  0207 21 10 114,21 36,09  0207 21 90 124,44 39,32  0207 22 10 152,43 40,34  0207 22 90 167,08 44,21  0207 23 1 1 133,07 53,22  0207 23 19 147,86 59,13  0207 23 51 ' 169,64 53,48  0207 23 59 161,28 56,79  0207 23 90 177,77 55,86  0207 31 00 1 696,40 534,80 3 0207 39 1 1 297,53 101,62  020739 13 136,88 43,25  0207 39 15 96,04 31,50  0207 39 17 66,49 21,81  0207 39 21 188,45 59,55  0207 39 23 177,03 55,94  0207 39 25 295,50 96,92  0207 39 27 66,49 21,81  0207 39 31 320,10 84,71  No L 293/46 Official Journal of the European Communities 27. 10 . 88 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg % 0207 39 33 183,79 48,63  0207 39 35 96,04 31,50  0207 39 37 66,49 21,81  0207 39 41 243,89 64,54  020739 43 114,32 30,26  0207 39 45 205,78 54,46  0207 39 47 295,50 96,92  0207 39 51 66,49 21,81  0207 39 53 338,69 119,26  0207 39 55 297,53 101,62  0207 39 57 162,65 65,04  0207 39 61 177,41 62,47  0207 39 63 195,55 61,45  0207 39 65 96,04 31,50  0207 39 67 66,49 21,81  0207 39 71 241,92 85,19  0207 39 73 188,45 59,55  0207 39 75 233,86 82,35  0207 39 77 177,03 55,94  0207 39 81 206,05 77,01  0207 39 83 295,50 96,92  0207 39 85 66,49 21,81  0207 39 90 169,91 55,73 10 0207 41 10 297,53 101,62  0207 41 11 136,88 43,25  0207 41 21 96,04 31,50  0207 41 31 66,49 21,81  0207 41 41 188,45 59,55  0207 41 51 177,03 55,94  0207 41 71 295,50 96,92  0207 41 90 66,49 21,81  0207 42 10 320,10 84,71  0207 42 1 1 183,79 48,63  0207 42 21 96,04 31,50  0207 42 31 66,49 21,81  0207 42 41 243,89 64,54  0207 42 51 114,32 30,26  0207 42 59 205,78 54,46  0207 42 71 . 295,50 96,92  0207 42 90 66,49 21,81  0207 43 1 1 338,69 119,26  0207 43 15 297,53 101,62  0207 43 21 162,65 65,04  0207 43 23 177,41 62,47  27. 10 . 88 Official Journal of the European Communities No L 293/47 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/ 100 kg % 0207 43 25 195,55 61,45  0207 43 31 96,04 31,50  0207 43 41 66,49 21,81  0207 43 51 241,92 85,19  0207 43 53 188,45 59,55  0207 43 61 233,86 82,35  0207 43 63 177,03 55,94  0207 43 71 206,05 77,01  0207 43 81 295,50 96,92  0207 43 90 66,49 21,81  0207 50 10 1 696,40 534,80 3 0207 50 90 169,91 55,73 10 0209 00 90 147,75 48,46  0210 90 71 1 696,40 534,80 3 0210 90 79 169,91 55,73 10 1501 00 90 177,30 58,15 18 1602 31 11 304,86 80,68 17 1602 31 19 325,05 106,61 17 1602 31 30 177,30 58,15 17 1602 31 90 103,43 33,92 17 1602 39 11 . 293,16 100,98  1602 39 19 325,05 106,61 17 1602 39 30 177,30 58,15 17 1602 39 90 103,43 33,92 ' 17